Duckworth, Chief Justice.
1. “All applications for a new trial, except in extraordinary cases, shall be made during the term at which the trial was had; and when the term shall continue longer than 30 days, the application shall be filed within 30 days from the trial.” Code, § 70-301; Keen v. Davis & Brandon, 141 Ga. 608 (81 S. E. 868); Pendergrass v. Duke, 147 Ga. 10 (92 S. E. 649); Garraux v. Ross, 150 Ga. 645 (104 S. E. 907); Anderson v. Garmon, 194 Ga. 128 (21 S. E. 2d, 61); Sikes v. Collins, 198 Ga. 829 (33 S. E. 2d, 13). The purpose of the motion for a new trial is to set aside the verdict. Scarbrough v. Bell, 193 Ga. 255 (17 S. E. 2d, 732).
2. The trial here resulted in a verdict on October 13, 1952, and at the next term of Fulton Superior Court on November 12 the application for a new trial was made. On application of the foregoing law, the trial judge did not err in sustaining the motion to dismiss and in dismissing the motion for new trial.
*719No. 18187.
Submitted April 14, 1953
Decided April 14, 1953.
A. T. Walden and B. P. Herndon, for plaintiffs in error.
Hex T. Beeves, contra.
(a) It was immaterial that the judgment upon the verdict was not signed until October 30, 1952; the law fixing the time for making such applications for new trial refers to the time of the trial rather than the time when judgment was entered upon the verdict.

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., not participating.